PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/813,877
Filing Date: 15 Nov 2017
Appellant(s): Applied Materials, Inc.



__________________
Jonathan B. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim 5 rejection under 35 USC 112(b).

(2) Response to Argument(s)
Summary of the Arguments.  Appellant has set forth the appeal brief on the following grounds:
The scope of the claims would be reasonably ascertainable by those skilled in the art
No case of prima facie obviousness has been established.  There is no evidence that elements of the claims were taught by the suggested art.
There is no evidence that one of ordinary skill in the art would be motivated to combine the cited references as alleged
Argument 1:  Claims 4 and 16 are not indefinite under 35 USC 112(b)
Legal Standards:  Appellee does not dispute the legal standards included in the brief.  However, Appellee finds there are additional legal standards that are applicable.  
Argument:  Broadest reasonable Interpretation (of the claims) is clear based on the disclosure.  Appellee disagrees.
In response to the arguments set forth in the brief, regarding the scope and clarity of the claims, it is noted that Appellee does not dispute the general meaning of any particular term used in the claims, rather it is the combination of terms, lack of specificity of terms and overlap of terms that renders the claims unclear.  With respect to lack of specificity and overlap of terms, the manipulation of individual ones of the plasma sources of the array of individual plasma sources and the recitations of power timings based on a position of a substrate vs. a position of a recess are especially problematic.
Regarding broadest reasonable interpretation, as stated above, Appellee agrees that this standard should be applied.   However, Appellee does not find any guidance setting forth the idea of that the standards for broadest reasonable interpretation trump and/or negate the requirements for clarity under 35 USC 112(b).  In particular, Appellee finds that Appellant has not clearly defined how individual ones of the plasma sources of the array of individual plasma sources are activated and/or disabled and even more specifically has not used consistent language that would allow for one of ordinary skill in the art or otherwise to follow the logic of the claim construction.  At best, the language is ambiguous.  While Applicant’s paragraph 42 may describe subject matter related to claims 4 and 16, not all features of the paragraph are incorporated (or appear to be meant to be incorporated in the claim), such that the reference thereto does not clearly resolve issues with the claim language as written, even under “broadest reasonable interpretation”.    During examination, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Regarding the recitations at issue in claims 4 and 16, as detailed above, the most pressing clarity issues are the manipulation of individual ones of the plasma sources of the array of individual plasma sources and the recitations of timing based on a substrate vs. a recess or a plurality of recesses.  If, as set forth in claims 1 and 16, the individual plasma sources are provided with power once the at least one recess is completely within the plasma process region, how can they then be provided with power ahead of the recess/substrate?  The claim language fails to clearly address the steps in a manner that conveys the specifics and breadth of the claimed invention.  
Note:  claims 4 and 16 were not rejected under 35 USC 112, para. a, because there do appear to be scenarios where various plasma sources of the array of individual plasma sources might be configured to perform a method similar to what is claimed.  However, as claimed, the various plasma sources are not differentiated in a manner that clarifies the bounds of the claim.  For example, repeated generic references to the “the individual plasma sources” and a relative position is not enough because that can refer to all of the individual plasma sources (i.e. the array of individual plasma sources).  This is especially true when one considers an embodiment where the path is circular and all individual plasma sources may be considered to be both ahead and behind the substrate in the recess.  
As another example of the lack of clarity, in claim 1 the power is applied based on the position of at least one recess, wherein the specification clearly discloses a plurality of recesses.  Claim 4 then switches to monitoring a position of a substrate but does not link the substrate to the at least one recess.  Although Appellee has made some assumptions with respect to this feature in considering the application, at some point the lack of clarity and number of assumptions must amount to a rejection under 35 USC 112, para. b.  In particular, it is noted that when the “at least one recess” is more than one recess or “a plurality of recesses” (as in claim 16) and the more than one recess is provided along the path, it is unclear how to interpret a position ahead or behind the substrate.  If more than one recess or all recesses of a plurality hold a substrate, how is this limitation to be interpreted?  What if a recess is ahead or behind of a recess that is holding a substrate but itself does not hold a substrate? 
Appellee finds and has rejected the claims under 35 USC 112, para. b, because the time of the powering and disabling features based on recess/substrate position of claims 1 and 4 and 16 are not sufficiently linked and described.  At the very least, it appears that claims 4 and 16  would need to further clarify conditions related to wherein the substrate in the at least one recess is completely within the plasma process region.  Additional clarifying information might include:  that, e.g., it is additional plasma sources of the array of individual plasma sources that are powered as the substrate moves along the path; also, clarification that enables defining positions ahead and behind a substrate and/or recess when the apparatus is a circular apparatus with a plurality of substrates and/or recesses.  
Appellant’s statement regarding what was assumed by Appellee in order to expedite examination is not commensurate with the scope of the disclosure, or from what Appellee can tell, Appellant’s claims (as they are not clear).  Therefore, the implication that Appellee, or what one of ordinary skill in the art, would understand as what was intended to be claimed is not considered a valid argument.  In order to expedite examination, Appellee has assumed generally that the idea of the claims is that the timing of the powering or disabling of plasma sources may be considered and controlled individually, as this appears to be the gist of the claimed invention.  However, this does not appear to be the whole of the intended claimed or disclosed invention, such that correction and/or clarification appears to still be necessary.
In response to the rejection of claims 4 and 16 under 35 USC 112(b), Appellant has argued that Appellee has merely reproduced limitations from the claims at issue and provided a conclusion that they are conflicting without any argument or analysis and therefore disagrees with what it finds to be an unsupported conclusion.   In particular, Appellee asserts that it is the timing of providing power as set forth in claims 1, 4 and 16 that conflicts.   See above.  If power is already turned on because the recess or substrate is completely within the plasma process region, how can it then be turned on ahead of the substrate?   Appellee submits that the claims must be clearer about additional individual ones of the array and also define a clear and consistent relationship between any and all of the plasma sources as the substrate and/or the recess is moved throughout the apparatus.  
Appellee also notes that the claim language has been constructed to attribute the acts of providing power and disabling power to a controller such that, per normal patent examining procedure, they have been given weight beyond just intended use, this is important because it is not just the capability of providing and disabling power at different times (as any apparatus with individually powered sources would have), but the suggestion of a specific method of providing power to an array of sources based on a position of a recess and/or a substrate (or a plurality recesses and/or a plurality of substrates).  It is this multi-step method of providing and disabling power that is considered unclear.	
The claims at issue fail to address individual ones of the plasma sources in the array of individual plasma sources in a way that clearly conveys the steps without conflict.    
Appellant has also argued there is no conflict because an individual power source cannot be both ahead of and behind a recess.   Appellee disagrees.  As mentioned above, when power sources are provided in an apparatus in a circular configuration as in some of Appellant’s embodiments (disclosed and claimed), an individual power source can certainly be both ahead of behind a substrate in a recess along the path.  
Finally, regarding claim clarity, Appellant’s argument that Appellee is not forced to assume that the sources are individually controllable because this is clear from the specification is accepted.  Appellee agrees that individual control of individual ones of the array of individual is disclosed and claimed.  This generic concept is not the issue here.  What is not clear are the steps attributed to the controller for controlling individual ones of the array of individual plasma sources as set forth in claims 4 and 16 and this is the reason for the rejections under 35 USC 112, para. b).  Thus, the rejections of claims 4 and 16 based on a lack of clarity are maintained.

Claims 1-8 are not obvious under 35 USC 103 over Iwasaki and Leeser
Legal Standards:  Examiner does not disagree in general with the legal standards Appellant has highlighted in the brief.
Scope and Content of the Art:  Appellee does not disagree with the content of the prior art that Appellant has highlighted in the brief.  However, it must also be noted, that the scope highlighted is but a portion of what the relied upon prior art discloses.
To supplement and relate the disclosure to the claimed invention, it is noted that Iwasaki discloses at least the following:  the claimed gas distribution assembly including a plasma process region with an array of individual plasma sources and a substrate support including at least one recess, as detailed in the final rejection.
To supplement and relate the disclosure to the claimed invention, it is noted that Leeser discloses at least the following:  a controller to monitor a position of a substrate relative to plasma sources and control activation and deactivation of the plasma sources based on the monitored position in order to eliminate moving plasma fronts that can cause current imbalances and device damage, as detailed in the final rejection.
Differences between the Prior Art and Claims
Claim 1:  Controller configured to power/disable individual plasma sources.
Appellant has argued that because there is nothing in the gas distribution apparatus of Leeser that corresponds to the claimed individual plasma power sources, Leeser cannot obviate a controller configured to provide or disable power to the claimed individual power sources.  
Appellee disagrees and notes that the rejection is based on the combined teachings of Iwasaki and Leeser (not just one or the other), wherein Iwasaki includes a gas distribution apparatus with individual plasma power sources as well as a movable substrate support as claimed.  Leeser is relied upon as it teaches optimizing the timing of plasma power sources based on the location of a substrate on a movable substrate support and it uses a controller to monitor substrate location as well as provide and disable power using a controller, similar to the claimed and disclosed inventions.    In terms of meeting the legal standard for making an obviousness rejection under 35 USC 103, and an articulated reason for making the rejection based on the combined teachings of Iwasaki and Leeser, as noted in the final rejection and above, Leeser teaches provision of a controller to monitor a position of a substrate relative to plasma sources and control the same in order to eliminate moving plasma fronts that can cause current imbalances and device damage, as detailed in the final rejection.  Furthermore, with respect to optimizing the timing, Examiner notes that there are only two plausible times for turning on plasma during movement of a substrate in a recess, in a circular apparatus as disclosed in Iwasaki, Leeser and the disclosed invention, either before or during a time where a substrate is located in a plasma process region and two plausible times for disabling plasma power to a substrate in a plasma process region, during a time the substrate is located in a plasma process region or after a substrate has left a plasma process region.  That is the number of options is finite and small.
Also see para. 40 of Leeser, which specifically teaches, in one embodiment, the plasma may be struck and extinguished only when a substrate is in a plasma process region.   Thus, the disclosure does not limit itself to any particular process, but suggests that the timing of plasma can be manipulated based on the ideas presented therein, wherein some may be preferred or explored in more detail, but there are none that are explicitly taught against as being a non-viable option.

Claims 2 and 5:  Controller configured to power or disable individual power sources after entry or before exit
Argument:  Leeser does not disclose the claimed configurations with respect to the timing of providing or disabling power to individual plasma sources.  
Response:  Again, Appellee notes that the rejection was based on the combination of references and not necessarily whether or not they could be bodily incorporated into the other, as this is not the standard.  Rather what was considered was what the combined teachings would have suggested to one of ordinary skill in the art.  It is also noted again that Leeser clearly teaches that the timing of Application of plasma can be optimized according to the location of substrate.   Furthermore, with respect to optimizing the timing, again Examiner notes that there are only two plausible times for turning on plasma, either before or during a time where a substrate is located in a plasma process region and two plausible times for disabling plasma power to a substrate in a plasma process region, during a time the substrate is located in a plasma process region or after a substrate has left a plasma process region.  That is, again, the number of options is finite and small.  
The following arguments were also provided regarding motivation to combine prior art references Iwasaki and Leeser with respect to claims 1-8 and 15
Argument:  Leeser does not provide individual plasma sources.
Response:  Iwasaki is relied upon for this feature.  They need not both teach this feature as the rejection is applied.
Argument:  Leeser is capable of providing plasma in any reaction zone.  Accordingly, there is no structural difference between the plasma reaction zone and a thermal reaction zone.  
Response:  Iwasaki is relied upon for teachings of a separate plasma reaction zone and a thermal reaction zone.  They need not both teach this feature as the rejection is applied. 
Argument:  The disclosed antenna is far too large to operate in the claimed manner.
Response:  Appellee does not find any particular limitation that relates the size (or number) of plasma sources to the manner of operation in these claims.  As detailed above, Iwasaki teaches the overall layout of the apparatus, while Leeser teaches optimizing the timing of an array of individual plasma sources in a plasma process region.   The operation of the individual plasma sources (i.e. off and on) is believed to be addressed by the combination.              
Argument: As it relates to the combination of prior art references, optimization of a variable is disputed as there is no variable that has been determined to be a result effect variable and even if there were, since the claim also includes a controller, such a determination would likely be irrelevant
Response:  As has been addressed above, the optimizable variable that affects results, is timing of the plasma based on the location of a substrate, the exact feature addressed by Leeser.  Appellee does not understand why or agree that the inclusion of a controller would negate a finding of obviousness based on optimization.  In the present application and in Leeser, a controller is used to control a set of conditional steps, i.e., a method based on applying plasma power with respect to monitored location of a substrate/recess.  Furthermore, the controller of Leeser as set forth in Fig. 8 and the accompanying paras. would be capable of providing the functions of the Fig. 6, 650 and corresponding portions of the specification, which notably, includes no additional structure, programming or connections besides being connected to the plasma power and substrate support to monitor and control the same.  Surely, the teachings of the controller provided by Leeser would be at least capable of providing the information necessary to carry out the features of the claimed invention.
Additionally, while Appellee recognizes that the claimed controller must be (and has been) considered and addressed as a feature of the claimed apparatus, Appellant’s arguments based on its mere presence seem to be excessive, especially in light of the disclosed features of Appellants “controller” (Fig. 6, 650), wherein it does not appear to have any specific features, capabilities or programming that are non-obvious over a general computer (at best) (also see text associated with 650), and wherein a general computer/generic controller is well-known in the art for controlling a substrate processing apparatus (and elsewhere for controlling all sorts of other mechanisms).  Note: the controller of Leeser controls power based on a position of a substrate with additional disclosed features, capabilities and programming.  See, Figs. 7D and 8 of Leeser and associated text.  In the instant case, it seems to be only language used to describe various optimizations of power timing based on position that are linked to the generic controller that is claimed with respect to the controller, wherein there is no particular claimed feature or step that the apparatus of Iwasaki would not be capable of performing with its individually controlled power sources and moving substrates.  
It is not clear to Appellee that associating a generic controller “configured” with what appears to be no more than an optimized intended use of a known apparatus (as claimed) would or should result in an invention that is more than the sum of the two features individually, especially when there is relied upon prior art that renders the two features either anticipated or obvious.   It is especially unclear why this would be the case when one of the elements is a generic well-known controller that merely controls the optimization.  Nevertheless, this seems to be one of Appellant’s main argument.  

Claim 4:  Controller configured to power or disable individual power sources ahead of or behind the substrate as the substrate moves along the path
Motivation to Combine References
Iwasaki and Leeser:  Appellant disputes that one of ordinary skill in the art would combine the teachings of Iwasaki and Leeser.
	Appellee disagrees and notes the claim interpretation provided in the final rejection in line with the rejections under 35 USC 112 para. b.  Additionally, see above characterizations of relied upon prior art references Iwasaki and Leeser, which renders obvious controlling individual plasma sources of an array using a controller based on a position of a substrate/recess.
Additionally, while Appellee recognizes that the claimed controller must be (and has been) considered and addressed as a feature of the claimed apparatus, Appellant’s arguments based on its mere presence seem to be excessive, especially in light of the disclosed features of Appellants “controller” (Fig. 6, 650), wherein it does not appear to have any specific features, capabilities or programming that are non-obvious over a general computer (at best) (also see text associated with 650), and wherein a general computer/generic controller is well-known in the art for controlling a substrate processing apparatus (and elsewhere for controlling all sorts of other mechanisms).  Note: the controller of Leeser controls power based on a position of a substrate with additional disclosed features, capabilities and programming.  See, Figs. 7D and 8 of Leeser and associated text.  In the instant case, it seems to be only language used to describe various optimizations of power timing based on position that are linked to the generic controller that is claimed with respect to the controller, wherein there is no particular claimed feature or step that the apparatus of Iwasaki would not be capable of performing with its individually controlled power sources and moving substrates.  
It is not clear to Appellee that associating a generic controller “configured” with what appears to be no more than an optimized intended use of a known apparatus (as claimed) would or should result in an invention that is more than the sum of the two features individually, especially when there is relied upon prior art that renders the two features either anticipated or obvious.   It is especially unclear why this would be the case when one of the elements is a generic well-known controller that merely controls the optimization.  Nevertheless, this seems to be one of Appellant’s main argument.  

Claim 9 not is not obvious under 35 USC 103 over Iwasaki and Leeser in view of Yudovsky
Appellee does not disagree with Appellant’s synopsis of the Legal Standards
Appellee does not disagree with the content of the prior art that Appellant has highlighted.  However, it is noted that the scope thereof is much more than what is addressed in the brief.  See above regarding Iwasaki and Leeser.
No additional arguments are provided regarding Yudovsky.  Therefore, no additional response is provided.

Claims 14 and 16 are not obvious under 35 USC 103 over Iwasaki and Leeser in view of Yoon
Appellee does not disagree with Appellant’s synopsis of the Legal Standards
Appellee does not disagree with the content of the prior art that Appellant has highlighted.  However, it is noted that the scope thereof is much more than what is addressed in the brief.  
To supplement and relate the prior art disclosures to the claimed invention, it is noted that Yoon discloses the following:  provision of an array of individual plasma sources wherein individual plasma sources have an opening defining an optimized width of each of the individual plasma sources in order to optimize a shape and size of the plasma effluent.
Differences between the Prior art and Claims
Claim 14: Plasma source with opening in a range of 1cm to 5cm
Claim 16:  Plasma source with opening in a range of 1cm to 5cm
Argument:  No piece of art has been provided with the specific size of plasma source and furthermore Yoon is non-analogous art because the plasma source therein operates at a different pressure and by a different method such that it would be impossible integrate the device of Yoon into the device of Iwasaki.
Response:  First, Examiner disputes that Yoon is non-analogous to the claimed invention.  Notably, the plasma sources of claims 14 and 16 do not operate at a specific pressure or according to a specific method, rather, a plasma is just created.  Thus, these features are not enough to render the disclosures non-analogous as they are at least all discussing plasma sources.  Similar to the claimed invention (and Leeser), Yoon teaches provision of an array of plasma sources that may be individually controlled in order to provide a desired plasma effluent.   This is yet another way that the claimed invention and Yoon may be considered analogous.  They are concerned with the same problem (i.e. controlling a size of a plasma effluent using an array of plasma sources).   Furthermore, Appellee finds the argument that because the plasma sources of Yoon cannot be bodily incorporated into Iwasaki there can be no result-effective variable unconvincing.  As detailed in the final rejection, the size of a plasma source can be optimized in order to optimize the shape and size of a plasma effluent.  It is this idea that is applicable to the claimed invention and the rejection thereof.  Finally, the rejection does not rely upon bodily incorporation of any feature of Yoon.  Rather, it is clear that the rejection is based on the idea that the individual plasma sources of Iwasaki can be sized in order to optimize the claimed apparatus and in particular a size of a plasma effluent provided by plasma sources.
Additionally, while Appellee recognizes that the claimed controller must be (and has been) considered and addressed as a feature of the claimed apparatus, Appellant’s arguments based on its mere presence seem to be excessive, especially in light of the disclosed features of Appellants “controller” (Fig. 6, 650), wherein it does not appear to have any specific features, capabilities or programming that are non-obvious over a general computer (at best) (also see text associated with 650), and wherein a general computer/generic controller is well-known in the art (and elsewhere) for controlling a substrate processing apparatus (and all sorts of other mechanisms).  Note: the controller of Leeser controls power based on a position of a substrate with additional disclosed features, capabilities and programming.  See, Figs. 7D and 8 of Leeser and associated text.  In the instant case, it seems to be only language used to describe various optimizations of power timing based on position that are linked to the generic controller that is claimed with respect to the controller, wherein there is no particular claimed feature or step that the apparatus of Iwasaki would not be capable of performing with its individually controlled power sources and moving substrates.  
It is not clear to Appellee that associating a generic controller “configured” with what appears to be no more than an optimized intended use of a known apparatus (as claimed) would or should result in an invention that is more than the sum of the two features individually, especially when there is relied upon prior art that renders the two features either anticipated or obvious.   It is especially unclear why this would be the case when one of the elements is a generic well-known controller that merely controls the optimization.  Nevertheless, this seems to be one of Appellant’s main argument.  

In conclusion, for all the reasons above, rejections presented in the final office action, and addressed above, are maintained.

It is believed that the rejections should be sustained.
 
Respectfully submitted,
/KARLA A MOORE/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.